Exhibit 10.1

 

LOGO [g930337g29c18.jpg]

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) between Salem
Communications Holding Corporation (“Company”) and Edward G. Atsinger, III
(Executive) is entered into as of May 11, 2020 and amends the Employment
Agreement between Company and Executive dated July 1, 2019 (“Agreement”).

WHEREAS, as a result of Company-wide employee pay cuts taking effect on May 11,
2020, driven by the global pandemic COVID-19, Executive has agreed to a
voluntary reduction of his current base salary by 10%, effective May 11, 2020
and continuing through December 31, 2020;

WHEREAS, the parties wish to modify the terms of Executive’s compensation as set
forth in paragraph 2 of the Agreement to reflect the reduction of Executive’s
base salary through December 31, 2020;

NOW THEREFORE, in exchange for good and valuable consideration, including the
mutual covenants and conditions of the Agreement, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

  A.

Effective as of May 11, 2020, the first sentence in Section 2(a) in the
Agreement shall be deleted and replaced with the following:

2.    Compensation and Benefits.

(a)    Salary. Executive shall receive for services to be rendered hereunder an
annual base salary (the “Base Salary”) as follows:

(i)    Between July 1, 2019, and May 10, 2020, One Million Dollars ($1,000,000),

(ii)    Between May 11, 2020, and December 31, 2020, Nine Hundred Thousand
Dollars ($900,000), and

(iii)    Between January 1, 2021, and December 31, 2021, One Million Dollars
($1,000,000).

(intentionally left blank)



--------------------------------------------------------------------------------

All other provisions of the Agreement remain in full force and effect.
Notwithstanding anything herein or in the Agreement to the contrary, under all
circumstances the terms of the Agreement shall be read and construed in
accordance with the terms of this Amendment. Capitalized terms defined in the
Agreement and used herein shall have the same definition as set forth in the
Agreement. In the event of a conflict between the terms of this Amendment and
the terms of the Agreement, the terms of this Amendment shall prevail.

 

“COMPANY”     “EXECUTIVE” Salem Communications Holding Corporation     /s/
Christopher J. Henderson     /s/ Edward G. Atsinger, III By: Christopher J.
Henderson     Edward G. Atsinger, III Its: Executive Vice President, General
Counsel    